DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Tsukagoshi et al. (US 2012/0093278 A1) teaches A medical image processing apparatus for visualizing a tissue, (“Note that the medical image processing apparatus according to this embodiment is designed to process a series of volume data files associated with a three-dimensional region of an subject, which are repeatedly generated by a medical image generator such as an X-ray computed tomography apparatus, magnetic resonance imaging apparatus (MRI), ultrasonic diagnostic apparatus, or X-ray diagnostic apparatus.” [0028]) Tsukagoshi also teaches a memory; and a processor configured to execute a process, the process comprising: acquiring volume data including the tissue; (“The slice image generation unit 115 generates a plurality of slice images respectively corresponding to a plurality of volume data files in accordance with the set slices. The plurality of slice images are stored in the volume data file storage unit 113. The reproduction controller 118 controls readout from the volume data file storage unit 113 to the display unit 117 to alternately repeat forward reproduction and reverse reproduction of images as a moving image, as described above. The reproduction controller 118 performs read control and first performing processing relating to visualization of the tissue, (“a slice image generation unit 115 generates a series of a plurality of slice images respectively corresponding to a series of a plurality of volume data files by so-called MPR processing (Multi Planar Reconstruction Processing) or CPR processing (Curved Planar Reconstruction Processing) matching display on a display unit (display) 117.” [0035]) Prior art by Matsumoto (US 2008/0297509 A1) teaches setting a cut surface for cutting the tissue in the volume data; (“FIGS. 18A and 18B are schematic representations for displaying an arbitrary cross section of a volume by Multi Planar Reconstruction (MPR). In the MPR an arbitrary cross section 54 can be cut out from a volume 53, for example, as shown in FIG. 18B and the cross section can be displayed according to the voxel values. FIG. 18A shows a display image of the peripheral area of the colon by MPR. Air existing in the lumen of the colon is represented by each black portion in FIG. 18A. Thus, in the MPR image, the arbitrary cross section 54 of the volume 53 is displayed, so that information on the peripheral area of a tubular tissue such as the colon can also be 
However, claims 1-12 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “second performing rendering that causes ray attenuation on the volume data to generate a rendering image including the tissue cut along the cut surface; and displaying on a display unit display information including the rendering image in which a contour line of the tissue on the cut surface is highlighted.” Claims 11 and 12 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619